In a certiorari proceeding brought to review an order of the defendant-appellant, commissioner of licenses of the city of New York, revoking the petitioner-respondent’s ice dealer’s license, order denying motion of the appellant to vacate the order of certiorari issued herein affirmed, with ten dollars costs and disbursements. No opinion. The appeal from order denying the appellant’s motion for a reargument of the motion to vacate is dismissed. An appeal does not lie from such order. Hagarty, Davis, Johnston and Taylor, J.J., concur; Lazansky, P. J., not voting.